DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the independent claims 1, 11 and 20 claimed invention is directed to abstract idea without significantly more. The independent claims recite analyzing and monitoring a subject by identifying, determining, selecting and comparing two regions in two different images which can be performed mentally by a human. This judicial exception is not integrated into a practical application because the judicial exception does not provide improvements to functioning of any technology, use any particular machine or transform data in to different state. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely recite insignificant pre or post processing steps.
Dependent claims fail to add any additional elements and are therefore are rejected as well.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gering et al (US Pub. 2009/0226060) in view of Arnaud et al (US Pub. 2015/0178918) and Kunz et al (US Pub. 2009/0316975).  
With respect to claim 1, Gering disclose A computer-implemented method for analysing or monitoring a subject (see Abstract), the method comprising: 
identifying one or more objects of interest that have been segmented from a first image [comprising any of a baseline scan, a follow-up scan or a reference image of the subject], (see paragraphs 0003-0006, for segmenting images for object of interest); 
identifying predefined landmarks of the objects, (see paragraphs 0005-0006, using known landmarks, also see figure 4 for apparatus and software paragraph 0038), as claimed.   
However, Gering fails to explicitly disclose comprising any of a baseline scan, a follow-up scan or a reference image of the subject; 
determining reference morphometries pertaining to the objects by performing morphometrics on the objects by reference to the landmarks; 
selecting one or more regions of interest (ROIs) from the objects according to the reference morphometries, comprising identifying respective locations of the ROIs relative to the reference morphometries; 
performing a first analysis of the one or more ROIs;
performing at least one corresponding second analysis of the one or more ROIs in respectively at least one second image comprising any other of a baseline scan, a follow-up scan or a reference image; and 
generating a comparison of one or more results of the first analysis and one or more corresponding results of the second analysis, as claimed.
Arnaud in the same field teaches determining reference morphometries pertaining to the objects by performing morphometrics on the objects by reference to the landmarks, (see paragraph 0045, first three lines …collecting quantitative or qualitative data according to one embodiment…”performing morphometrics”); 
selecting one or more regions of interest (ROIs) from the objects according to the reference morphometries, comprising identifying respective locations of the ROIs relative to the reference morphometries, (see paragraph 0045, figure 13 and 2, the radius and position of the femoral head and radius and position of the trochanteric region of the proximal femur), as claimed.   
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of medical image analysis. Teaching of Arnaud using reference positions by performing morpometrics in order to obtain the region of interest can be incorporated into the Gering’s system as Gering is using an atlas to align the images (see Gering, paragraph 0004) for suggestion, and the modification yield a system that predicts fracture risk and location (see Arnaud paragraph 0003) for motivation.
And, the limitation comprising any of a baseline scan, a follow-up scan or a reference image of the subject; performing a first analysis of the one or more ROIs; performing at least one corresponding second analysis of the one or more ROIs in respectively at least one second image comprising any other of a baseline scan, a follow-up scan or a reference image; and generating a comparison of one or more results of the first analysis and one or more corresponding results of the second analysis, is well-known in the art as evident by the reference Kunz in paragraph 0004-0005, wherein an image registration is done as a processes of finding correspondence of points between the two images for comparison and medical diagnosis, as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the well-known features of comparing two images for the medical diagnosis wherein the two images can very well be the reference and the target image or the follow-up image of the patient “subject” in to the Gering and Arnaud system as Gering is a medical diagnostical system and the modification will yield a predictable results.  

With respect to claim 2, combination of Gering, Arnaud and Kunz further discloses wherein each of the first and second analyses comprise a diagnostic, clinical or microstructure analysis, (see Kunz, paragraph 0004, medical diagnosis), as claimed.

With respect to claims 3 and 4, combination of Gering, Arnaud and Kunz further discloses
diagnosing or monitoring the subject including determining a density of one or more of the ROIs. comprising determining the density of the one or more of the ROIs using attenuation of a referent material, (see Arnaud, paragraph 0060, bone density), as claimed.

With respect to claim 5, combination of Gering, Arnaud and Kunz further discloses wherein the baseline scan, follow-up scan and/or reference image are derived from imaging modalities comprising one or more of CT, MR, DXA, ultrasound imaging and pathology imaging, (see Kunz paragraph 0003), as claimed.

With respect to claim 6, combination of Gering, Arnaud and Kunz discloses all the elements as claimed and as rejected in claim 1 above.  However, they fail to explicitly discloses wherein the first image is baseline scan or reference image, and the second image is a follow-up scan, as claimed.
But, it is well-known in the art of medical diagnosis for a clinician to compare the two iamges of scans in order to diagnose the problem in the patient.  The two images are taken at two different times as a reference which is taken a time 0 and another one which is taken at a later time i.e. follow-up image.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the well-known features of comparing two images for the medical diagnosis wherein the two images can very well be the reference and the target image or the follow-up image of the patient in to the Gering and Arnaud system as Gering is a medical diagnostical system and the modification will yield predictable results.  

With respect to claim 7, combination of Gering, Arnaud and Kunz discloses all the elements as claimed and as rejected in claim 1 above.  However, they fail to explicitly discloses performing a plurality of corresponding second analyses of the one or more ROIs in a plurality of respective second images, as claimed.
But, it is well-known in the art of medical diagnosis for a clinician to compare the two images of scans in order to diagnose the problem in the patient.  The two images are of region of interest as needed by the clinician such as knee, chest or a like, and the second analysis is at the different time then the first analysis the two different times as a reference which is taken a time 0 and another one which is taken at a later time i.e. follow-up image.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the well-known features of comparing two images for the medical diagnosis wherein the two images can very well be the reference and the target image or the follow-up image of the patient in to the Gering and Arnaud system as Gering is a medical diagnostical system and the modification will yield predictable results.  

With respect to claim 8, combination of Gering, Arnaud and Kunz discloses all the elements as claimed and as rejected in claim 1 above.  However, they fail to explicitly discloses wherein the first image is baseline scan or reference image, and the method comprises (a) performing a plurality of corresponding second analyses of the one or more ROIs in a plurality of respective second images, and (b) generating comparisons of one or more results of the first analysis and the respective one or more results of the respective second analyses.
But, it is well-known in the art of medical diagnosis for a clinician to compare the two images of scans in order to diagnose the problem in the patient.  The two images are of region of interest as needed by the clinician such as knee, chest or a like, and the second analysis is at the different time then the first analysis the two different times as a reference which is taken a time 0 and another one which is taken at a later time i.e. follow-up image.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the well-known features of comparing two images for the medical diagnosis wherein the two images can very well be the reference and the target image or the follow-up image of the patient in to the Gering and Arnaud system as Gering is a medical diagnostical system and the modification will yield predictable results.  

With respect to claim 9, combination of Gering, Arnaud and Kunz further discloses wherein performing the reference morphometrics comprises (a) measuring basic morphometries by performing basic morphometrics on the objects by reference to the detected landmarks and determining the reference morphometries based on the measured basic morphometries, or (b) measuring basic morphometries by performing basic morphometrics on the objects by reference to the detected landmarks and determining the reference morphometries based on the measured basic morphometries, and employing one or more trained deep learning reference morphometric models., (see Arnaud paragraph 0045 and figure 13, ....home states are in turn used as reference geometry “the measured basic”...; and this is an alternative limitation but please see Gering paragraph 0073, atlas is compared with training data “employing trained deep learning reference morphometric models” ; also Arnaud paragraph 0048 Artificial neural network), as claimed.

With respect to claim 10, combination of Gering, Arnaud and Kunz further discloses comprising analysing and monitoring the subject, (see Gering figure 1, patient “subject”), as claimed.

Claims 11-19 are rejected for the same reasons as set forth in the rejections of claim 1-10 because claims 11-19 are claiming subject matter of similar scope as claimed in claims 1-10.  

Claim 20 is rejected for the same reasons as set forth in the rejections of claim 1 because claims 20 is claiming subject matter of similar scope as claimed in claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663